Name: 80/337/EEC: Council Decision of 17 March 1980 replacing a member of the Committee of the European Social Fund
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-03-25

 Avis juridique important|31980D033780/337/EEC: Council Decision of 17 March 1980 replacing a member of the Committee of the European Social Fund Official Journal L 078 , 25/03/1980 P. 0012****( 1 ) OJ NO L 249 , 10 . 11 . 1971 , P . 54 . ( 2 ) OJ NO 56 , 31 . 8 . 1960 , P . 1201/60 . ( 3 ) OJ NO L 91 , 12 . 4 . 1968 , P . 25 . COUNCIL DECISION OF 17 MARCH 1980 REPLACING A MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 80/337/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO REGULATION ( EEC ) NO 2396/71 ( 1 ) ON THE EUROPEAN SOCIAL FUND , HAVING REGARD TO THE RULES OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND ( 2 ), AS AMENDED BY THE COUNCIL DECISION OF 9 APRIL 1968 ( 3 ), AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 17 APRIL 1978 APPOINTING THE MEMBERS AND ALTERNATE MEMBERS OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND FOR THE PERIOD ENDING 16 APRIL 1980 , WHEREAS ONE SEAT AS MEMBER OF THE AFORESAID COMMITTEE IN THE GOVERNMENT REPRESENTATIVES CATEGORY HAS FALLEN VACANT FOLLOWING THE RESIGNATION OF MRS ELLISON NOTIFIED TO THE COUNCIL ON 22 FEBRUARY 1980 ; HAVING REGARD TO THE NOMINATION SUBMITTED ON 22 FEBRUARY 1980 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR I . A . W . FAIR IS HEREBY APPOINTED MEMBER OF THE COMMITTEE OF THE EUROPEAN SOCIAL FUND IN PLACE OF MRS ELLISON FOR THE REMAINDER OF HER TERM OF OFFICE , WHICH RUNS UNTIL 16 APRIL 1980 . DONE AT BRUSSELS , 17 MARCH 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER